IN THE SUPREME COURT OF THE STATE OF DELAWARE


SEAPORT VILLAGE LTD.,                       §
                                            §
      Plaintiff Below,                      §
      Appellant,                            §      No. 118, 2016
                                            §
      v.                                    §      Court Below: Court of Chancery
                                            §      of the State of Delaware
TERRAMAR RETAIL CENTERS,                    §
LLC,                                        §      C.A. No. 8841-VCL
                                            §
      Defendant Below,                      §
      Appellee,                             §
                                            §
      and                                   §
                                            §
SEAPORT VILLAGE OPERATING,                  §
CO.,                                        §
                                            §
      Nominal Defendant Below,              §
      Appellee.                             §


                              Submitted: September 21, 2016
                              Decided:   September 26, 2016

Before STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.

                                      ORDER

      This 26th day of September 2016, upon consideration of the parties’ briefs

and the record in this case, it appears to the Court that:

      (1)    This is an appeal involving an argument that the manager of a limited

liability company violated its fiduciary duties by, among other things, providing
financing to the LLC at rates the plaintiff unitholder contends was unfair and in

breach of the manager’s fiduciaries duties. We affirm on the basis of the Vice

Chancellor’s bench decision of November 9, 2015, which carefully explained why

it rejected the plaintiff’s argument that the manager had exacted an unfair rate from

the LLC.

      (2)    Moreover, to the extent the plaintiff argues on appeal that the Court of

Chancery failed to consider an argument that the manager had to provide financing

to the LLC at the same rate that the manager could obtain financing for itself, this

argument was not fairly presented to the Court of Chancery in the plaintiff’s trial

briefs below and is waived.1 Furthermore, that argument has no merit and the

Court of Chancery explained in detail why the record supported the view that the

LLC was a materially riskier borrower than the manager itself and that the LLC’s

fair rate of borrowing was therefore higher than that of the manager.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                                         BY THE COURT:
                                         /s/ Leo E. Strine, Jr.
                                         Chief Justice



1
 This argument was mentioned in a cursory manner in defendant’s Post-Trial Brief. App. to
Answering Br. at B702. It was not mentioned at all in defendant’s Pre-Trial Brief. App. to
Answering Br. at B604-40.
                                            2